Citation Nr: 1035996	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  10-11 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for epilepsy (petit mal), 
claimed as passing out spells. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1951 to November 
1951. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, 
which denied the above claim.  In August 2010, the Veteran 
testified at a hearing before the undersigned Veterans Law Judge.  
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is no medical evidence of record showing that the Veteran 
has been diagnosed with epilepsy, or any disorder manifested by 
passing out episodes, since his separation from service.


CONCLUSION OF LAW

The criteria for service connection for epilepsy have not been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court)  held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. 
Cir., 2004).  An RO letter dated in April 2009 informed the 
Veteran of all three elements required by 38 C.F.R. § 3.159(b), 
as stated above.  In light of the denial of the Veteran's claims 
for service connection, no disability rating or effective date 
can be assigned, so there can be no possibility of prejudice to 
the Veteran under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the Veteran's 
service and VA treatment records, and provided him with a 
hearing.  The RO also attempted to substantiate the Veteran's 
claim by requesting his private treatment records.  In this 
regard, the Board notes that, in April 2009, the Veteran 
submitted an authorization and consent to release information 
form, indicating that he had received treatment for "black 
outs" from Dr. W.V. Kelly at the Western Medical Corporation 
from 1951 to 1952.  In May 2009, the RO attempted to obtain 
copies of such records on the Veteran's behalf; however, in a May 
2009 letter, Peter Creevy, a representative of Xttrium 
Laboratories, reported that the Western Medical Corporation, an 
epilepsy treatment facility, had closed in 1994, and that insofar 
as the Veteran's records were over 15 years old, such records 
were no longer available.  Further, in a May 2009 letter, the RO 
also requested that the Veteran provide copies of any treatment 
records related to his claimed condition that he had in his 
possession; however, the Veteran failed to respond to this 
request.  Accordingly, records from his 1951 to 1952 treatment 
could not be associated with the claims file.

In this regard, however, the Board points out that while Dr. 
Kelly's treatment records would pertain to the claimed condition, 
because such records would only span the period of time in which 
the Veteran was treated from 1951 to 1952, they would not provide 
any information regarding whether the Veteran currently has 
epilepsy or any other disorder manifested by passing out.  
Rather, such records would show, at most, that he had such 
symptomatology from 1951 to 1952, prior to the time that the 
Veteran filed his epilepsy claim in March 2009.  Furthermore, the 
Board finds that the evidence of record, including the Veteran's 
VA treatment records and the August 2010 Board hearing 
transcript, adequately addresses whether the Veteran currently 
has epilepsy or any other disability manifested by passing out.  
Finally, the Board points out that VA is not required to search 
for evidence, which even if obtained, would make no difference in 
the result.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also 
Soyini v. Derwinski, 1 Vet. App. 541 (1991) (declining to require 
strict adherence to technical requirements and impose additional 
burdens on VA when there was no benefit flowing to the 
claimant).  Consequently, a remand for these records is not 
warranted. 

The Board also acknowledges that, to date, VA has neither 
afforded the Veteran an examination, nor solicited a medical 
opinion regarding epilepsy; however, the Board finds that no VA 
examination is necessary to satisfy the duty to assist in this 
case.  In this regard, the Board points out that, under 38 
U.S.C.A. § 5103A(d)(2), VA must obtain a medical examination or 
opinion when such is necessary to make a decision on a claim.  
Specifically, a VA examination is required where the record 
contains competent evidence of a current disability, and 
indicates that the disability or symptoms may be associated with 
military service, but does not contain sufficient evidence for 
the Secretary to make a decision.  Id.  In regard to the 
Veteran's epilepsy claim, as discussed below, there is no 
competent evidence showing that the Veteran has epilepsy or any 
other condition manifested by passing out.  In such 
circumstances, there is no duty to obtain a medical examination 
or opinion.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  
The statutory duty of VA to assist Veterans in developing claims 
does not include a duty to provide a Veteran with a medical 
examination and/or obtain a medical opinion absent a showing that 
the Veteran has a current disability.  38 U.S.C.A. § 5103A(a, d); 
Wells v. Principi, 326 F.3d. 1381 (Fed. Cir. 2003).  

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran contends that service connection for epilepsy is 
warranted.  Specifically, the Veteran appears to contend that, 
although he does not currently have a disability and has not 
experienced black outs since service, he is entitled to VA 
benefits because he was discharged from service due to a physical 
disability, namely epilepsy (petit mal), and was unable to find 
suitable employment following his discharge from service.  

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Moreover, the Board notes that, in adjudicating a claim, it is 
charged with the duty to assess the credibility and weight given 
to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  Indeed, the Court has declared that, 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

The Veteran's service treatment records reveal that, when he 
entered service in October 1951, the Veteran denied having a 
history of dizziness or fainting spells, and was found to be 
qualified for service at his October 1951 entrance examination.  
However, a Medical Board Survey report dated in November 1951 
indicates that, three days after entrance into service, the 
Veteran went on sick call due to episodes of unconsciousness and 
a history of epilepsy.  This report notes that, according to the 
Veteran, at the age of 16, he began having frequent epileptic 
seizures (i.e., approximately every two to three months) with no 
apparent inciting cause.  These seizures apparently lasted for 
only a minute or two, during which he had no knowledge of what 
was happening.  At that time, the Veteran also reported that, 
prior to service, he had seen a physician regarding this 
condition and had been diagnosed by him with epilepsy (petit mal) 
based on electroencephalogram results.  Finally, the Veteran 
reported that his physician had prescribed him medication that 
seemed to eliminate most of his spells.  

The November 1951 Medical Board report also indicates that, on 
examination, the Veteran had no abnormalities; however, an 
electroencephalogram conducted at that time revealed a 
generalized cortical abnormality, consistent with epilepsy, petit 
mal.  As such, the Medical Board concluded that the Veteran did 
not meet the minimum standards for enlistment or induction, and 
as such, was unfit for further Naval service by reason of 
physical disability.  Moreover, the Medical Board found that the 
Veteran's disability was neither incurred during, nor aggravated 
by, his period of active military service.  

That same day, the Veteran signed a Statement of Appearance 
before a Board of Medical Survey, indicating that he had appeared 
in person before a Board of Medical Survey, and that he had been 
advised of the Board's recommendation that he be discharge form 
Naval Service by reason of physical disability.   This statement 
also indicates that the Veteran did not wish to submit a 
statement in rebuttal to the Board's recommendation.  

Three days later, the Veteran signed a Waiver of Rights to a Full 
and Fair Hearing, indicating that he had been fully informed of 
the medical board's determination that he was suffering from a 
physical disability, namely epilepsy, petit mal, and that he was 
being discharged from Naval service as a result of this physical 
disability.  Accordingly, five days later, the Veteran was 
separated from service.  

Post-service, the Veteran has reported receiving treatment from 
Dr. Kelly at the Western Medical Corporation from late 1951 to 
early 1952; however, as discussed above, because such records are 
more than 15 years old and because this medical center has since 
closed, records from this treatment are no longer available.   

The Veteran's VA treatment records dated from February 2008 to 
March 2009 fail to reveal any treatment for epilepsy, or any 
episodes of passing out.  While these records do indicate that 
the Veteran reported having a history of cerebral vascular 
accident (CVA), a record dated in August 2008 indicates that this 
condition was now stable and that he had no signs or symptoms of 
CVA.  

Finally, at his August 2008 Board hearing, the Veteran reported 
that he first began experiencing "passing out spells" before he 
joined the Navy, in his late teens.  The Veteran also reported 
that he had experienced one epileptic episode during service, 
which was exactly the same as the spells that he had prior to 
service.  The Veteran indicated that, as a result of his in-
service epileptic seizure, for which he had received treatment, 
he was discharged from service.  Additionally, the Veteran 
specifically reported that, following service, he did not 
continue to have episodes of passing out, "[does] not have a 
disability now," and "[is] in pretty good health now."  
Finally, the Veteran reported that, following separation from 
service, he has never been diagnosed with epilepsy and has not 
had another passing out spell; rather, his last such spell was 
the one that occurred during service.   

Under VA law and regulations, a valid claim of service connection 
does not exist absent evidence of a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, a 
"current disability" cannot exist without some evidence of its 
existence.  Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998).  
Based on the foregoing, there is no competent evidence that, 
following separation from service, the Veteran has been diagnosed 
with epilepsy or any condition manifested by blacking/passing 
out.  Moreover, the Veteran himself does not contend that he has 
any such current disability or that he has experienced any 
symptomatology since separation from service.  Rather, at his 
August 2008 hearing, the Veteran specifically denied having any 
current disability and reported that he has not had an epileptic 
seizure or passed out since his episode in service in October 
1951.  Further, the Veteran's post-service treatment records are 
devoid of evidence of treatment for epilepsy or episodes of 
passing out.  Accordingly, during the pendency of the Veteran's 
appeal (i.e., since he filed his claim for benefits in March 
2009), there is simply no evidence indicating that the Veteran 
has been diagnosed with epilepsy or a disorder manifested by 
passing out.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (noting that the requirement of a current disability is 
satisfied when the claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim).  As such, absent any current diagnosis, an award of 
service connection is not warranted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); see also Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) (holding that, in order for service 
connection to be granted, there must be a diagnosed or 
identifiable underlying malady or condition for which service 
connection may be granted). 
 
In reaching this determination, the Board acknowledges that, as a 
lay person, the Veteran is competent to report whether he has 
experienced episodes of passing or blacking out since separation 
from service.  See Washington v. Nicholson, 19 Vet. App. 362 
(2005); Charles v. Principi, 16 Vet. App. 370, 374 (2002); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Barr v. Nicholson, 
21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is 
competent to establish the presence of observable 
symptomatology); see also Jandreau v. Nicholson,  492 F.3d 1372, 
1377 (Fed.Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465 
(1994) (holding that competent testimony is limited to that which 
the witness has actually observed and is within the realm of his 
personal knowledge; such knowledge comes to a witness through use 
of his senses-that which is heard, felt, seen, smelled, or 
tasted).  Significantly, however, as discussed above, the Veteran 
has reported that he has not experienced any such symptomatology 
since service and has not been diagnosed with epilepsy or any 
other such disability since service.  

On this record, there is simply no evidence indicating that the 
Veteran has a current disability for which service connection may 
be granted, and as such, service connection for epilepsy (petit 
mal) must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. 5107(b); Ortiz v. Principi, 274 F. 3d. 1361, 1365 
(Fed. Cir. 2001).  


ORDER

Service connection for epilepsy (petit mal), claimed as passing 
out spells, is denied.  



____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


